Citation Nr: 1607579	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a heart attack with coronary bypass, times three, to include as secondary to treatment for service-connected status post-bilateral orchiectomies for testicular cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service from March 1984 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in May 2013 and March 2014.  

In June 2012 the Veteran testified before a Veterans Law Judge (VLJ) in a Travel Board Hearing.  That VLJ is no longer at the Board, and the Veteran elected to testify in another Travel Board Hearing before the undersigned VLJ in December 2013.  Transcripts were prepared and added to the record for both hearings.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  In March 2014 the Board remanded the appeal to schedule another VA examination to assess the Veteran's coronary disability as it related to his service-connected testicular cancer.  In the Remand, the Board noted that the previous VA examination from April 2007 did not account for the new evidence including disability records from the Social Security Administration and submitted medical literature addressing the relationship between chemotherapy and various disabilities.  In July 2014, a VA examiner reviewed the Veteran's file and opined that it was less likely than not that the Veteran's myocardial infarction with resultant cardiomyopathy was caused by or a result of service-connected testicular cancer or its treatment.  In making this determination the VA examiner reasoned that the chemotherapy treatment could influence cardiovascular disease but not myocardial infarctions, and that the Veteran's cardiomyopathy was likely due to his prior myocardial infarction, rather than the chemotherapy.  The Board finds that this medical opinion is inadequate for the purpose of determining service connection because it lacks a rationale.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board notes that the VA opinion does not support the finding with references to the Veteran's medical history.  Additionally, the VA examiner did not address the Veteran's submissions of medical literature discussing the relationship between chemotherapy and various disabilities.  Further, the VA examiner did not address whether the Veteran's coronary disability was permanently aggravated by his treatment for service-connected testicular cancer.  Lastly, the VA examiner did not address whether the Veteran's coronary disability was directly related to his active duty service.  As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Moreover, in the March 2014 Remand, the Board requested that the VA examination be performed by an appropriate specialist in cardiovascular disease or oncology.  In this case, the Veteran's file was reviewed by a VA family practitioner, rather than a specialist.  Therefore, the Board must determine that there has not been substantial compliance with the orders in the March 2014 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2014 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

 2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's coronary disability.  This VA examination should be performed by a specialist in cardiovascular disease or oncology.  The Veteran's claims file, to include a copy of this Remand, should be made available to the VA examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary disability began in service, was caused by service, or is otherwise related to service.  

Additionally, if the examiner does not find that the Veteran's coronary disability is directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his coronary disability was caused or aggravated by the Veteran's service-connected testicular cancer, including his chemotherapy treatment for testicular cancer.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

